Opinion issued May 13, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-01076-CV
                            ———————————
                       NATALIYA KURGUT, Appellant
                                         V.
                   LOUIS FERNAND FABRE, JR., Appellee


                    On Appeal from the 308th District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-73401


                          MEMORANDUM OPINION

      On March 28, 2014, Appellant, Nataliya Kurgut, filed a Notice of Nonsuit

with this Court indicating the parties have successfully mediated all issues and this

appeal is now moot. We interpret this as a motion to dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1). The Court issued a notice of intent to dismiss on April 1,
2014, informing the parties we may dismiss the appeal as moot if no party notified

us in writing that the appeal should not be dismissed. No party responded to that

notice. No opinion has issued.

      Accordingly, we dismiss the appeal as moot. See TEX. R. APP. P. 42.1(a),

43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Sharp, and Huddle.




                                        2